





ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of February 28, 2007, by and among Cord
Blood America, Inc., a Florida corporation (the “Buyer”) and CorCell, Inc., a
Delaware corporation (the “Seller”).

BACKGROUND

A. Buyer and Seller are parties to that certain Existing Samples Purchase
Agreement dated as of October 12, 2006 as amended by the Amendment and
Modification to the Existing Samples Purchase Agreement, dated February 28, 2007
(the “Agreement”), pursuant to which, among other things, Seller agreed to sell
and assign the Acquired Assets to Buyer, and as part of the purchase price for
the Acquired Assets, Buyer agreed to assume the Assumed Liabilities from the
Seller.

B. The parties hereto desire to execute this Assignment and Assumption Agreement
to further evidence Buyer’s assumption of the Assumed Liabilities from the
Seller.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties do hereby agree as follows:

1.

Capitalized Terms.  Except as otherwise provided herein, all capitalized terms
used and not defined herein (including the recitals hereto) shall have the
respective meanings assigned to them in the Agreement.

2.

Assumption of Assumed Liabilities.  Buyer, for itself and its successors and
assigns, hereby expressly succeeds to, is substituted for, and accepts, assumes
and undertakse to pay, perform and discharge all of the Assumed Liabilities of
the Seller.  

3.

No Third Party Beneficiaries.  Nothing in this Assignment and Assumption
Agreement, express or implied, is intended or shall be construed to confer upon
or give to any person other than the Buyer, the Seller and their respective
successors and assigns, any remedy or claim under or by reason of this
Assignment and Assumption Agreement.

4.

Purchase Agreement.  This Assignment and Assumption Agreement does not amend or
otherwise modify or limit any of the provisions of the Agreement, and in the
event of any conflict between the terms of the Agreement and the terms hereof,
the Agreement shall supersede and control this Assignment and Assumption
Agreement in all respects.  

5.

Miscellaneous.

(a)

Headings.  The section headings used herein are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Assignment
and Assumption Agreement.

(b)

Governing Law.  This Assignment and Assumption Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to principles of conflicts of law.

(c)

Counterparts.  This Assignment and Assumption Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

(d)

Amendments.  No amendment or modification of this Assignment and Assumption
Agreement shall be effective unless it is set forth in writing and signed by
each of the parties hereto.

(e)

Successors and Assigns.  This Assignment and Assumption Agreement is executed
by, and shall be binding upon, the parties hereto and their respective
successors and assigns for the uses and purposes above set forth and referred
to, as of the date hereof.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 ASSIGNMENT AND ASSUMPTION




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed and delivered as of the date first written above.










 

SELLER:




CORCELL, INC.,

a Delaware corporation




By:___________________________

     Name: Antonia Lafferty

     Title: President




 

 

 

BUYER:




CORD BLOOD AMERICA, INC.,

a Florida corporation




By:_________________________

    Name: Matthew Schlissler

     Title: President and Chief Executive Officer




.

 

 











 ASSIGNMENT AND ASSUMPTION


